       Case 3:20-cv-00515-MMD-WGC Document 14 Filed 10/14/20 Page 1 of 3




 1   AARON D. FORD
      Attorney General
 2   GREGORY L. ZUNINO, Bar No. 4805
      Deputy Solicitor General
 3   State of Nevada
     100 N. Carson Street
 4   Carson City, Nevada 89701-4717
     Tel: (775) 684-1100
 5   E-mail: glzunino@ag.nv.gov
 6   Attorneys for Barbara Cegavske
 7
                              UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9

10   PROTECT OUR GIRLS,
     a Committee for Political Action (PAC),            Case No. 3:20-cv-00515-MMD-WGC
11   Advocating Passage, et al.,
                                                            ORDER GRANTING
12                      Plaintiffs,                      DEFENDANT SECRETARY
13   vs.                                                 OF STATE’S MOTION FOR
                                                          EXTENSION OF TIME IN
14   BARBARA CEGAVSKE,                                 WHICH TO FILE A RESPONSIVE
     in her official capacity as Nevada
15   Secretary of State, et al.,                        PLEADING TO PLAINTIFFS’
                                                          COMPLAINT (ECF NO. 1)
16                      Defendants.
                                                                First Request
17

18         Defendant Barbara Cegavske, Nevada Secretary of State (Secretary), by and

19   through the undersigned counsel, hereby moves the Court, pursuant Rule 6(b) of the

20   Federal Rules of Civil Procedure (FRCP), and Local Rule IA 6-1 (LR 6-1), for an order

21   extending the Secretary’s time in which to file a responsive pleading to Plaintiffs’

22   Complaint, hereinafter “Complaint” (ECF No. 1). This is the Secretary’s first request for

23   an extension of any filing deadline in this case. The Secretary requests that her time for

24   filing a responsive pleading in this case be extended until November 2, 2020, representing

25   an additional twenty (20) days. This request is based upon the following points and

26   authorities and all pleadings and papers on file herein.

27

28

                                                 -1-
       Case 3:20-cv-00515-MMD-WGC Document 14 Filed 10/14/20 Page 2 of 3




 1                                POINTS AND AUTHORITIES

 2          FRCP 6(b) states: “When an act may or must be done within a specified time, the

 3   court may, for good cause, extend the time . . . with or without motion or notice if the

 4   court acts, or if a request is made, before the original time or its extension expires.” On

 5   the Secretary’s behalf, the undersigned accepted service of the Complaint on September

 6   22, 2020. Pursuant to NRCP 12(a), the Secretary must file a responsive pleading by close

 7   of business today.

 8          On October 7, 2020, the Secretary joined a motion (ECF No. 10) in which

 9   Defendants requested approval of a proposed consent decree similar to the one that was

10   approved in Fair Maps Nevada v. Cegavske, Case No. 3:20-cv-00271-MMD-WGC (D. Nev.

11   Filed May 6, 2020). However, by order dated October 9, 2020 (ECF No. 12), the Court

12   dismissed the joint motion without prejudice and directed the parties “to file either a joint

13   brief, or separate briefs, addressing the . . . questions of whether Plaintiffs have standing

14   to prosecute this case, and whether the Court would have jurisdiction to approve a revised

15   consent decree” (Id. at 2:19-21). In light of the Court’s order, the Secretary intends to

16   evaluate the question of standing in light of any facts that Plaintiffs may produce in

17   connection with a forthcoming motion for preliminary injunction. Additionally, given the

18   strong likelihood that such a motion for preliminary injunction will be contested by the

19   Proposed Intervenor-Defendants, the Secretary intends to reevaluate whether renewing

20   the joint motion and proposed consent decree is the most expeditious method of disposing

21   of this case.

22          Due to the change in circumstances, the Secretary desires additional time in which

23   to draft a responsive pleading. Such a responsive pleading will likely be consolidated

24   with the Secretary’s response to Plaintiffs’ forthcoming motion for preliminary injunction.

25   Plaintiffs’ counsel has represented to the undersigned that he will file such a motion in

26   the coming days and will request that it be briefed and decided on an emergency basis.

27   The Secretary will not object to an expedited briefing and hearing schedule, provided that

28

                                                  -2-
       Case 3:20-cv-00515-MMD-WGC Document 14 Filed 10/14/20 Page 3 of 3




 1   Defendants are afforded no fewer than seven (7) days in which to respond to a motion for

 2   preliminary injunction.

 3         The Secretary respectfully submits that the change in circumstances, as discussed

 4   above, amounts to good cause for an extension of the 21-day period in which to file a

 5   responsive pleading. As noted above, this is the Secretary’s first request for an extension

 6   of any filing deadline in this case. The Secretary requests that the time for filing a

 7   responsive pleading in this case be extended until November 2, 2020. It is anticipated

 8   that the requested extension, if granted, will provide adequate time in which to align the

 9   Secretary’s responsive pleading with a response to Plaintiffs’ anticipated motion for

10   preliminary injunction.

11         Dated this 13th day of October 2020.

12                                                 AARON D. FORD
                                                   Attorney General
13
                                                   By: /s/ Gregory L. Zunino
14                                                     Deputy Solicitor General
                                                       Nevada Bar 4805
15                                                     100 N. Carson Street
                                                       Carson City, Nevada 89701
16                                                     (775) 684-1237
                                                       gzunino@ag.nv.gov
17
                                                        Attorney for Barbara Cegavske
18

19

20     IT IS SO ORDERED.

21     DATED: October 14, 2020.

22                                         _______________________________________
                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

                                                  -3-
